Citation Nr: 1106742	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent from March 
11, 2006 to September 7, 2006, and in excess of 10 percent from 
January 1, 2007, for degenerative disc disease of the lumbosacral 
spine, status post laminectomy (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that continued a 10 percent evaluation for the 
Veteran's service-connected low back disability.  The Veteran 
submitted a notice of disagreement in November 2006.  In March 
2007, the RO increased the evaluation to 20 percent disabling, 
effective March 11, 2006, assigned a 100 percent evaluation based 
on surgical or other treatment necessitating convalescence, 
effective September 8, 2006, and thereafter assigned a 10 percent 
evaluation, effective January 1, 2007.  The RO issued a statement 
of the case dated in March 2007, and the Veteran submitted a 
substantive appeal in July 2007.  

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at a hearing in August 2009.  A copy of 
the hearing transcript has been associated with the claims file.  

Subsequent to the most recent supplemental statement of the case 
in connection with the claim, additional medical records were 
associated with the Veteran's claims file.  No waiver of initial 
RO consideration was provided.  However, the medical records 
submitted refer to treatment for medical conditions other than 
the Veteran's service-connected low back disability.  Therefore, 
a remand to the RO for initial consideration is not required in 
this case.  38 C.F.R. § 20.1304.





FINDINGS OF FACT

1.  From March 11, 2006 to September 7, 2006, the Veteran's 
service-connected low back disability was not manifested by 
medical evidence showing forward flexion of the thoracolumbar 
spine to 30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 4 weeks but 
less than 6 weeks during an applicable 12 month period.  

2.  From January 1, 2007, the Veteran's service-connected low 
back disability was manifested by forward flexion of the lumbar 
spine of 64 degrees, without evidence of sciatic neuropathy or 
incapacitating episodes of intervertebral disc syndrome; there 
was no evidence showing forward flexion of the thoracolumbar 
spine to 30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 4 weeks but 
less than 6 weeks during an applicable 12 month period. 


CONCLUSIONS OF LAW

1.  From March 11, 2006 to September 7, 2006, the criteria for a 
disability evaluation in excess of 20 percent for the Veteran's 
service-connected low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5235 to 5243 (2010).

2.  From January 1, 2007, the criteria for a disability 
evaluation of 20 percent for the Veteran's service-connected low 
back disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235 to 
5243 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159.  Such notice must include notice that a disability rating 
and an effective date for the award of benefits will be assigned 
if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claim, a letter 
dated July 2006 was sent to the Veteran in accordance with VCAA. 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also 
informed of the evidence that was needed to substantiate his 
claim in additional letters dated in January 2007 and September 
2008.  He was notified of what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was 
also notified that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006);

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal. 
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"Veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). Nonetheless, the Veteran was provided with 
such notice in a September 2008 letter.

The Veteran's service treatment records, private treatment 
records, lay statements, and hearing transcript have been 
associated with the claims file.  The Board also notes that the 
Veteran was afforded VA examinations with respect to his low back 
condition in August 2006 and October 2008.  38 C.F.R. § 
3.159(c)(4). When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they contain a 
description of the history of the disability at issue; documents 
and considers the relevant medical facts and principles; and 
records the relevant findings for rating the Veteran's low back 
disorder.  Although the claims file was not available for review 
during the August 2006 examination, the Board notes that the 
Veteran is seeking an increased evaluation for his service-
connected condition, and therefore the present level of 
disability is the primary concern.  In addition, the claims file 
was available for review by the October 2008 examiner.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim. The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review. The 
record is complete and the case is ready for review.

B. Applicable Law

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all evidence of record, the more critical 
evidence consists of the evidence generated during the appeal 
period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that Veteran had disability "at 
some point during the processing of his claim," satisfied service 
connection requirement for manifestation of current disability); 
Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings. Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

It should be noted that VA regulations allow for the assignment 
of an increased rating up to one year prior to receipt of a 
formal claim for increase, when it is factually ascertainable 
that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 
3.400(o)(2).  In this case, as the Veteran filed his claim in 
July 2006, VA must review the evidence of record from July 2005, 
to determine if there was an ascertainable increase in the 
Veteran's low back disability.  In so doing, the Board must also 
consider all potentially applicable regulations pertaining to 
rating disabilities of the spine.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The schedular criteria for rating the spine have been amended 
twice; once in September 2002, and again in September 2003.  
However, as the Veteran filed his claim for an increased rating 
of his low back disorder in July 2006, only the most recent 
criteria are to be applied.

Effective September 26, 2003, VA amended its Schedule for Rating 
Disabilities, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  38 
C.F.R. § 4.71a, The Spine, Note (6).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. These ratings are warranted if the 
above-mentioned manifestations are present, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be 
rated under either the General Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes. Under the Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months 
warrants a rating of 10 percent.  

Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrants a 
rating of 20 percent. 

Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrants a 
rating of 30 percent. 

Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

As noted, neurologic abnormalities are rated separately.  
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve.  Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  

A 20 percent rating requires moderate incomplete paralysis of the 
sciatic nerve. 

A 40 percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve. 

A 60 percent rating requires severe incomplete paralysis with 
marked muscular atrophy. 

An 80 percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and flexion 
of the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a.

Obstructed voiding entails ratings ranging from noncompensable to 
30 percent.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization. A 10 
percent rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) with 
any one or combination of the following:

(1) post-void residuals greater than 150 cubic centimeters (cc); 
(2) uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every two to three months.

A noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation one to two 
times per year. 38 C.F.R. § 4.115(a).

C. Evidence

Private treatment records indicate that the Veteran was seen in 
June 2006 for lower back pain.  The physician reported that the 
Veteran had had lower back surgery 39 years prior and had done 
quite well until January 2006 when he awoke with some pain in the 
lower back and buttocks.  About a month before the report, in May 
2006, the Veteran stated he "couldn't walk."  The Veteran 
reported that his legs were okay except for some discomfort from 
the left hip to the knee.  He was indicated to have no problems 
with bowel or bladder habits.  Pain was noted more on flexion 
than extension, but range of motion numbers were not recorded.  
The Veteran was noted to have normal strength, sensation, 
reflexes, and gait, with no abnormal reflexes.  Review of an MRI 
indicated stenosis and listhesis, which explained his symptoms.  

A May 2006 CT scan of the lumbar spine indicated osteopenia and 
degenerative changes, possible thecal sac encroachment at L4-5, 
but no spondylolisthesis.  A May 2006 MRI of the lumbar spine 
revealed severe central canal stenosis at L4-5, secondary to 
facet joint arthropathy, and posterior bulging of the L4-5 disc, 
anterolistethsis of L4 and L5.  Also broad based posterior disc 
bulges were noted at L2-3, L3-4, and L5-S1, with no evidence of 
significant canal stenosis at those levels.  

A March 11, 2006 VA treatment note indicated a diagnosis of lower 
back pain.  The Veteran reported that he was moving a mattress 
when his low back started hurting.  The Veteran reported a 
history of low back surgery 39 years before, but no problems 
since then.  The Veteran denied leg pain or problems urinating or 
bowels.  

Medical records prior to March 11, 2006, back to July 2005, do 
not discuss the Veteran's back.

In August 2006, the Veteran was afforded a VA examination in 
connection with his claim for a higher evaluation for his back 
condition.  The examiner noted that the Veteran underwent low 
back surgery in 1967.  The Veteran reported that he did well over 
the years until approximately February of 2006 when he had a 
recurrence of low back pain without known precipitating factors. 
The Veteran indicated that he began to have symptoms of chronic 
pain in the lower back and buttocks region, radiating to the left 
leg, down to the lower calf region.  Certain activities were 
noted to cause increased pain, and the Veteran described 
intermittent numbness and tingling of the legs. The Veteran 
reported that he had slight residual numbness of the right foot 
ever since his surgery.  The examiner noted that the Veteran had 
a history of diabetes mellitus.  The Veteran's recent medical 
records were reviewed.  On examination, the Veteran was noted to 
have minimal tenderness to palpation to the lower back area.  On 
repetitive range of motion testing he had 65 degrees flexion and 
20 degrees of extension, 15 degrees each of right and left 
lateral bending, and 20 degrees of right and left lateral 
rotation.  The Veteran reported increased pain on motion.  On 
neurological evaluation of the lower extremities, no focal 
strength deficits were noted, reflexes were intact at the knees, 
but the examiner was unable to obtain either ankle jerk.  There 
was mild generalized decreased sensation over both feet.  No 
definite dermatomal distribution was identifiable.  Supine 
straight leg raising examination was negative for radicular pain.  
The impression was HNP of lumbosacral spine, status post 
laminectomy with MRI evidence of spinal stenosis with multi-level 
disc bulges.  The examiner stated that, regarding DeLuca 
provisions, additional limitation of function due to repetitive 
use or flare-ups could not be determined without resort to mere 
speculation.  

In September 2006, the Veteran underwent lumbar fusion.  
Discharge diagnosis was lumbar stenosis and listhesis, 
symptomatic.

After surgery, in October 2006, the Veteran was seen at the VA 
and was noted to have had recent lumbar spine surgery due to low 
back pain.  The Veteran was noted to be pain free and able to 
walk one mile a day.  The Veteran reported that he was doing 
well.  X-rays taken in October 2006 noted an implant 
neurostimulator device overlying the L5 level in the posterior 
soft tissues.  Vertebral body heights were not significantly 
changed.  Degenerative disc disease was identified in the lower 
thoracic levels with end plate sclerotic changes and anterior 
marginal osteophytes.  Degenerative disc narrowing was also 
identified at L4-5 and L5-S1.  Calcific density in the lower 
lumbar spine at L4-5 level laterally likely represented bone 
graft material from lumbar fusion.

In October 2008, the Veteran was again afforded a VA examination. 
The examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination and report.  The 
examiner indicated that the Veteran had no doctor-prescribed bed 
rest in the last 12 months, and the Veteran reported that he 
could perform his ADLs.  The Veteran was noted to take no 
medications for his low back pain.  The Veteran's medical history 
was noted in the report.  On examination, the Veteran's gait and 
posture were indicated to be normal, the Veteran was noted to 
have no exaggerated lumbar lordosis, but there was a question of 
thoracic kyphoscoliosis.  There were no palpable spasms or 
tenderness and deep tendon reflexes were indicated to be:  
brachioradialis right trace, left trace; patellar right 2+, left 
2+, Achilles reflex right 0, left trace.  The Veteran was noted 
to have no muscular atrophy or hypertrophy.  His strength test 
was 5/5 both lower extremities, and he was able to walk on his 
toes and heels.  The Veteran was found to have decreased 
sensation to pin prick and light touch in the lower extremities.  
The Veteran was noted to have been diagnosed with diabetes, and 
the sensation was diminished for several years.  The examiner 
found that the decreased sensation was not considered relevant to 
his back pain, as it was most likely related to his diabetes.  
Range of motion testing x3 revealed forward flexion of 0-64 
degrees with end-point pain, extension of 0-24 degrees with end-
point pain, right and left lateral flexion of 0-15 degrees, and 
right and left lateral rotation of 0-15 degrees, all with end-
point pain.  The examiner stated that additional limitations due 
to flare-ups could not be determined without resort to mere 
speculation.  No discomfort or difficulty with range of motion 
testing, nor effusion, edema, erythema, tenderness, palpable 
deformities or instability were found, except as noted.  The 
Veteran was diagnosed with degenerative disc disease and 
degenerative joint disease of the lumbar spine.

D. Analysis

The Veteran is currently assigned a 20 percent disability 
evaluation for his low back disorder from March 11, 2006 to 
September 7, 2006.  A 100 percent evaluation was awarded from 
September 8, 2006, and a 10 percent evaluation was assigned from 
January 1, 2007.  

In this case, the Board finds that the medical evidence does not 
warrant a higher evaluation prior to September 8, 2006, but that 
a 20 percent evaluation should be assigned from January 1, 2007.  
In this case, the evidence does not support the conclusion that 
the Veteran's disability meets the criteria for a higher 
schedular rating prior to September 8, 2006.  However, as of 
January 1, 2007, the evidence suggests that the Veteran's overall 
disability picture is most closely approximated by a 20 percent 
disability evaluation.

During his August 2006 VA examination, range of motion testing 
resulted in forward flexion  of 65 degrees, 20 degrees of 
extension, 15 degrees each of right and left lateral bending, and 
20 degrees of right and left lateral rotation.  These findings 
correspond to a disability evaluation no greater than 20 percent 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  Moreover, the earliest date in which it is factually 
ascertainable that a 20 percent rating is warranted is March 11, 
2006, the date the Veteran presented at the VAMC.  

Likewise, in October 2008, range of motion testing x3 revealed 
forward flexion of 0 to 64 degrees, extension of 0 to 24 degrees, 
right and left lateral flexion of 0 to 15 degrees, and right and 
left lateral rotation of 0 to 15 degrees.  Again, these findings 
are consistent with a 20 percent disability rating under the 
General Rating Formula for Diseases and Injuries of the Spine.  
Based on a totality of the medical evidence, the Veteran's 
symptoms more nearly approximate a 20 percent evaluation for the 
period from January 1, 2007.  

A higher 40 percent rating is not warranted as there is no 
indication that forward flexion of the lumbar spine is 30 degrees 
or less, nor is there any indication of ankylosis of the lumbar 
spine, during either period before or after the Veteran's 100 
percent evaluation for lumbar fusion.  Moreover, while the 
Veteran described certain difficulties associated with activities 
of daily living, these factors do not suggest that the Veteran's 
overall disability picture warrants a higher rating.

There is no indication that the Veteran was prescribed bed rest 
by a physician, therefore a rating under Diagnostic Code 5243 is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

A higher 50 percent rating is not warranted, as there is no 
indication of unfavorable ankylosis of the lumbar spine.

The Board has also considered separate ratings for neurological 
symptoms. However, there is no objective evidence of neurologic 
abnormalities sufficient to warrant a separate rating.  Although 
the Veteran reported pain and numbness in his lower extremities, 
as well as sensation and other neurological symptoms, the August 
2006 VA examiner noted the Veteran's history of diabetes 
mellitus, and the October 2008 VA examiner specifically found 
that the Veteran's neurological symptoms were related to his 
diabetes mellitus.  A separate rating for these neurologic 
abnormalities under Diagnostic Code 8520 is therefore not 
warranted.

Finally, the Veteran has not been indicated to have any bladder 
or bowel dysfunction.  A separate rating for these neurologic 
abnormalities under 38 C.F.R. § 4.115a is also not warranted.

In sum, the Veteran's service-connected low back disability does 
not warrant a higher rating prior to September 8, 2006.  However, 
as of January 1, 2007, a 20 percent disability rating is 
warranted.

In addition, with respect to the Veteran's claim, the Board has 
also considered the statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify his specific level of disability for his 
service-connected low back disability, according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Such competent evidence concerning the nature and extent of the 
Veteran's disability has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities are 
evaluated.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or to the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must next consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An 
evaluation in excess of 20 percent is provided for certain 
manifestations of the service-connected low back disability, but 
the evidence reflects that those manifestations are not present 
in this case.  As noted above, the Veteran primarily complains 
his disability is manifested by painful limitation of motion.  
His symptoms and the type of resulting functional impairment 
described by the Veteran are contemplated in the rating criteria.  
The Veteran has not described any exceptional or unusual features 
or symptoms of the illness.  As the Board finds that the 
Veteran's disability picture is contemplated by the rating 
schedule, the inquiry ends and the Board need not consider 
whether the disability picture exhibits other related factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Accordingly, referral for consideration of 
an extra-schedular rating is not warranted.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Id.  

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria 
set forth above.  Even with a 20 percent evaluation dating from 
January 1, 2007 for his low back disability, his total combined 
evaluation for his service-connected disabilities is 40 percent 
disabling, with the highest individual evaluation being 20 
percent disabling.  And the Veteran's medical records do not 
indicate that he is otherwise unemployable due to his service-
connected disabilities.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.






ORDER

A rating in excess of 20 percent from March 11, 2006 to September 
7, 2006, for degenerative disc disease of the lumbosacral spine, 
status post laminectomy, is denied.

A 20 percent rating is granted for degenerative disc disease of 
the lumbosacral spine, status post laminectomy from January 1, 
2007, subject to the laws and regulations governing the payment 
of monetary benefits.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


